Hon. Qene Maauin                      opinion     No. v-598
District Attorney
McLennan County                       Re: The authority of the
Waco, Texas                               county clerk to charge
                                          a fee for birth certl-
                                          ficates furnished the
                                          Waco State Rome.
Dear Sir:
            Your request for an opinion is as follows:
          "Can the County Registrar of births
     charge the Waco State Home, which is a
     State Institution,for birth certlficates
     which they must obtain on the children
     who are committed to this home, an8 don-
     sequentlgwar&s of the State of Texas?"
          Youstate that it is the county clerk of MC-
Lennan County who is furnishing the Waco State Rome cer-
tifiea copies of birth certificates.
          It was held in the case of Tobin v. Skaggs,
107 S,W.(2d) 677, that:
          "The office of county clerk was not
     created, nor Is it maintained, for the
     private   gain   Of   perSOnS   Occupyirig    it   from
     time to time. nor for the nuruose of rais-
     ing revenues; except as fees iuasbe col-
     lected as an incident to its ooeration for
     public DtWDOSSS.   (Emphasisadded)
          Rule 51a of Article 4477, V. C. S., authorizes
the county clerk to Issue certified copies of birth cer-
tificates and collect a fee of fifty cents for such ser-
vice. We quote the following from Rule 51a:
          ,I
           . . . Certified copies of said b~irth
     or death certificateshall be issued by
     either the County Clerk or the State Regis-
     trar and fee for said certified copy shall
                                                          ..



Hon. Gene Maddln, page 2   (V-598)


     be fifty cents (504). . .'
          Since there Is'no provision in the rule above
quoted which would exempt the Waco State Home from the
payment of the fee due the county clerk, the question
for our determinationis whether a county office may
collect a statutory fee.from a state agency. In this
connectionwe quote the following from Attorney Gen-
eral's Opinion No. 0-783:
          "It will be noticed that the langu-
     age of these statutes concerningwho shall
     pay these charges is very plain and manda-
     tory, and that it is all inclusive. Art-
     icle 58 provides that 'all applicants
     shall pay13 and ArticleT provides thit'     l

     'before x   cotton seed breeder or cotton
     seed grower is registered . . . he or it
     shall agree in writing to pay.'
          "We are,not unmindful of the rule
     and the departmentalconstructionin many
     cases to the effect that ordinarily one
     state department cannotcharge another
     state department a See because to do so
     would amount to the state taking money
     out of one pocket and putting it into
     another; but in this particular case un-
     der considerationwe think the statute
     shows that it was intended by the legis-
     lature that passed it that every one, in-
     cluding state departments and agencies,
     should pay for this work of cotton field
     inspectionwhen they request it and it
     is done for their benefit.
          'Our answer to your inquiry is that
     the Department of Agriculture should col-
     lect the applicationand inspection fees
     and charges for services performed,under
     the Field Seed Certificationlaw (Artl-
     cles 56 to 67, inc., R. C. S.) SOP other
     State departmentsand agencies, fnclud-
     ing Texas TechnologicalCollege.
          It way held in Opinion Ho. i-589, dated May
26, 1948, that 'the State Registrar Is required to col-
lect a fee of fifty cents for all csirtifiedcopies of
Hon. Gene Maddin, page 3   (V-598)


birth and death certificatesfrom all persons or agen-
ties requesting same,exceptthose persons or agencies
specificallyexempt from the payment of such fee unde3;
the provisions of Rule 54a, of Article 4477, V. C. S.
A copy of that opinion la enclosed.
          In view of the foregoing, it is the opinion of
this office that the county clerk is required to collect
a fee dflfty cents for each certified copy of a birth
certificatefurnished the Waco State Rome.


          The county clerk is required to col-
     lect a fee of fifty cents for each certl-
     Sied copy of a birth certificatefurnished
     the Waco State Home. R.51a,Art.4477,V.C.S.
                                 Yours very truly,
                              ATTORREY GENERAL OF TEXAS



JR:mw